Citation Nr: 0945283	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as heart problems.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as fainting and shortness 
of breath.

4.  Entitlement to service connection for neck fusion.

5.  Entitlement to service connection for back problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
October 1961.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  In that decision, the RO denied service 
connection for CAD, depression, COPD, neck fusion, and back 
problems.

In February 2007, the Veteran testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.  Jurisdiction over 
this case was subsequently transferred to the VARO in 
Phoenix, Arizona, and that office forwarded the appeal to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing to be 
conducted on March 2, 2009.  Prior to that date, the Veteran 
requested, through his representative, that the hearing be 
rescheduled.  In March 2009, a Veterans Law Judge of the 
Board granted the motion.  In November 2009, the Veteran's 
representative requested that the case, which had been 
transferred to the Board, be remanded to the RO for the 
Veteran to be scheduled for another videoconference hearing.

As the Veteran's request to reschedule the hearing has been 
granted, the request for a remand for this purpose must also 
be granted.  38 C.F.R. § 20.704 (2009). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b).  If the Veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures. No action is required 
of the Veteran or his representative until further notice.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


